     Case 2:20-cv-06217-PA-SK Document 7 Filed 07/16/20 Page 1 of 3 Page ID #:40

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6217 PA (SKx)                                          Date    July 16, 2020
 Title             Dr. Stewart Lucas Murrey v. WWW.Cheaterreport.com



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       The Court is in receipt of the Complaint filed by plaintiff Dr. Steward Lucas Murrey
(“Plaintiff”), who is appearing pro se. Plaintiff’s Complaint contains claims for defamation and
violations of California’s statutory and common law rights of publicity.

        Federal courts have subject matter jurisdiction only over matters authorized by the
Constitution and Congress. Bender v. Williamsport Area School Dist., 475 U.S. 534, 541, 106
S. Ct. 1326, 1331, 89 L. Ed. 2d 501 (1986). In seeking to invoke this Court’s jurisdiction,
Plaintiff bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925,
927 (9th Cir. 1986). The Federal Rule of Civil Procedure 8(a) requires that “[a] pleading that
states a claim for relief must contain . . . a short and plain statement of the grounds for the
court’s jurisdiction . . . .” Fed. R. Civ. P. 8(a)(1). This District’s Local Rules further provide
that “[t]he statutory or other basis for the exercise of jurisdiction by this Court shall be plainly
stated in . . . any document invoking this Court’s jurisdiction.” Local Civil Rule 8-1.

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to
have a different citizenship from all defendants and the amount in controversy to exceed
$75,000.00. See 28 U.S.C. § 1332; Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373,
98 S. Ct. 2396, 2402, 57 L. Ed. 2d 274 (1978). To establish citizenship for diversity purposes, a
natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person residing in a given state
is not necessarily domiciled there, and thus is not necessarily a citizen of that state.” Id. A
corporation is a citizen of both its state of incorporation and the state in which it has its principal
place of business. 28 U.S.C. § 1332(c)(1); see also New Alaska Dev. Corp. v. Guetschow, 869
F.2d 1298, 1300-01 (9th Cir. 1989). Finally, the citizenship of a partnership or other
unincorporated entity is the citizenship of its members. See Johnson v. Columbia Props.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
     Case 2:20-cv-06217-PA-SK Document 7 Filed 07/16/20 Page 2 of 3 Page ID #:41

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-6217 PA (SKx)                                      Date   July 16, 2020
 Title          Dr. Stewart Lucas Murrey v. WWW.Cheaterreport.com

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of
every state of which its owners/members are citizens.”).

        Jurisdiction may also be based on the existence of a federal question. See 28 U.S.C.
§ 1331. “Title 28 U.S.C. § 1331 vests in federal district courts ‘original jurisdiction’ over ‘all
civil actions arising under the Constitution, laws, or treaties of the United States.’” Empire
Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689, 126 S. Ct. 2121, 165 L. Ed. 2d
131 (2006) (quoting 28 U.S.C. § 1331). “A case ‘aris[es] under’ federal law within the meaning
of § 1331 . . . if ‘a well-pleaded complaint establishes either that federal law creates the cause of
action or that the plaintiff’s right to relief necessarily depends on resolution of a substantial
question of federal law.’” Id. (quoting Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation
Tr. for So. Cal., 463 U.S. 1, 27–28, 103 S. Ct. 2841, 77 L. Ed. 2d 420 (1983)). The “mere
presence of a federal issue in a state cause of action” does not automatically confer
federal-question jurisdiction. Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 813, 106 S.
Ct. 3229, 92 L. Ed. 2d 650 (1986). If the complaint does not specify whether a claim is based on
federal or state law, it is a claim “arising under” federal law only if it is “clear” that it raises a
federal question. Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996).

       The Complaint does not assert a federal claim or properly allege the statutory or other
basis for the exercise of jurisdiction required by Federal Rule of Civil Procedure 8(a) and Local
Rule 8-1. Nor does the Complaint otherwise allege a basis for the Court’s subject matter
jurisdiction. Despite the Complaint’s reference to 47 U.S.C. § 151, the Complaint does not
allege a federal claim under the Communications Act or any other federal statue that creates a
private right of action. See Duncan, 76 F.3d at 1485. Instead, the Complaint alleges two state
law claims for defamation and violations to the right of publicity. As to those claims, the
Complaint fails to allege sufficient facts to support the Court’s exercise of diversity jurisdiction
over this matter. Specifically, the Complaint alleges that Plaintiff “is a resident of the State of
California.” Because residence is not the same as citizenship, Plaintiff has insufficiently alleged
his own citizenship. See Kanter, 265 F.3d at 857. Additionally, Plaintiff has not alleged
sufficient well-pleaded allegations concerning the citizenship of defendant
www.Cheaterreport.com (“Defendant”), because he has not alleged if Defendant is, for example,
a corporation or limited liability company. Nor has Plaintiff alleged Defendant’s state of
incorporation and principal place of business if Defendant is a corporation, or the citizenship of
Defendant’s members if it is a limited liability company.

       Accordingly, the Court dismisses Plaintiff’s Complaint for lack of subject matter
jurisdiction. A district court may, and should, grant leave to amend when it appears that subject
matter jurisdiction may exist, even though the complaint inadequately alleges jurisdiction. See

CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                 Page 2 of 3
     Case 2:20-cv-06217-PA-SK Document 7 Filed 07/16/20 Page 3 of 3 Page ID #:42

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-6217 PA (SKx)                                    Date   July 16, 2020
 Title          Dr. Stewart Lucas Murrey v. WWW.Cheaterreport.com

28 U.S.C. § 1653; Trentacosta v. Frontier Pacific Aircraft Industries, Inc., 813 F.2d 1553, 1555
(9th Cir. 1987). Therefore, the Court grants Plaintiff leave to amend the Complaint to establish
federal subject matter jurisdiction. Plaintiff’s First Amended Complaint, if any, is to be filed by
August 3, 2020. The failure to file a First Amended Complaint by that date or to adequately
allege the basis for the Court’s jurisdiction may, without further warning, result in the dismissal
of this action without prejudice.

       Finally, according to the Complaint, Plaintiff had previously commenced an action
against Defendant in Los Angeles Superior Court, Case No. 19SMCV00935. That action
appears to be ongoing. This action may therefore be subject to the Colorado River doctrine,
pursuant to which a federal court may abstain from a case out of deference to parallel litigation
brought in state court. See Colo. River Water Conservation Dist. v. United States, 424 U.S. 800,
96 S. Ct. 1236, 47 L. Ed. 2d 483 (1976). The Court notifies Plaintiff that should he file a First
Amended Complaint that adequately alleges the Court’s subject matter jurisdiction, the Court
would order Plaintiff to show cause in writing why abstention under Colorado River would not
be appropriate.

         IT IS SO ORDERED.




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 3 of 3
